Order denying plaintiff’s motion for summary judgment reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. Defendant did not show by evidentiary facts that plaintiff had any knowledge of the alleged fraud perpetrated upon her by the W. J. Howey Company, from which plaintiff purchased the note for full value before maturity, and, therefore, did not establish an issuable fact with respect to whether or not plaintiff was a holder in due course. Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ., concur.